Citation Nr: 0802207	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  04-20 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD).

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

3.  Entitlement to service connection for cholesteatoma, with 
right ear hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 until 
January 1969.

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in October 2006 and was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois for additional development.  Prior to 
the Remand, this matter was before the BVA on appeal from a 
June 2003 rating decision.  


FINDINGS OF FACT

1.  The veteran's coronary artery disease (CAD) was not 
incurred in or aggravated by active military service.  

2.  The veteran's COPD was not incurred in or aggravated by 
active military service.

3. The veteran's cholesteatoma, with right ear hearing loss, 
was not incurred in or aggravated by active military service.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for CAD have not been met. 38 U.S.C.A. §§ 1110, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.301, 3.303, 3.304, 3.307, 3.309 (2007).

2.  The criteria for the establishment of service connection 
for COPD have not been met. 38 U.S.C.A. §§ 1110, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.301, 3.303, 3.304 (2007).

3.  The criteria for the establishment of service connection 
for cholesteatoma, with right ear hearing loss, have not been 
met. 38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, notice was provided through a May 2007 letter; 
however, such a timing error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in January 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, private medical records, social security records and 
VA outpatient treatment records.  The veteran has submitted 
records and statements.  A hearing was provided to the 
veteran to give him an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge in July 2007.  The appellant was afforded 
VA audiological and respiratory examinations in May 2003 and 
another audiological examination in April 2007, which 
included medical opinions.  Although no medical examination 
was provided regarding the veteran's CAD, one is not 
necessary as there is no indication in the evidence of record 
that the disability may be associated with the veteran's 
service.  Additionally, the May 2003 respiratory examiner 
opined that it was not related to the veteran's service.  
Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law

The veteran seeks service connection for CAD, COPD, and 
cholesteatoma, with right ear hearing loss.  The veteran 
essentially contends that his CAD and COPD developed due to 
his becoming a heavy smoker and drinker while in service.  He 
also contends that his cholesteatoma, with right ear hearing 
loss, developed due to his exposure to loud noises, such as 
the sounds associated with military vehicles and weapons 
fire.  Having carefully considered the claims in light of the 
record and the applicable law, the Board is of the opinion 
that the evidence is against the claims and the appeal will 
be denied.  

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss and 
cardiovascular diseases, when such diseases are manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury or event occurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury or event.  If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Coronary Artery Disease and Chronic Obstructive Pulmonary 
Disease

The veteran essentially contends that his CAD and COPD 
developed due to his smoking and alcohol use during service.  
Specifically, the veteran has stated that he did not become a 
heavy smoker and drinker until his service, when cigarettes 
and alcohol became widely available to him, and that his use 
of alcohol and tobacco products caused his CAD and COPD.  
Based on the totality of the evidence of record, the evidence 
is against the veteran's claims and will be denied.

The veteran's service medical records do not note any 
complaints of or treatment for CAD or symptoms such as 
dyspnea, fatigue, angina, dizziness, or syncope.  The records 
also do not note any complaints of or treatment for COPD or 
related respiratory symptoms.

A May 1996 medical record from Dr. H.C.C. of Cardiac 
Consultants of Chicago, Ltd. found the veteran to have some 
decreased physical abilities, possibly due to chronic 
alcoholism.  His electrocardiogram was found to be suggestive 
of coronary artery disease with previous anteroseptal 
myocardial infarction.  The May 1996 record was made multiple 
years after the veteran's discharge in 1969 and is the first 
indication of CAD in the record.  Therefore, presumptive 
service connection is not warranted.  See 38 C.F.R. § 3.307, 
3.309.

Dr. H.C.C. also noted that a previous pulmonary function test 
showed a decreased expiratory flow rate, suggestive of a 
small airway obstruction and possible lung disease 
contribution to his exertional dyspnea.

A VA examination was provided to the veteran in May 2003.  
The cardiac examination indicated a regular rate and rhythm 
with occasional ectopic beats.  The veteran was diagnosed 
with CAD; however, the examiner opined that the veteran's CAD 
was not related to service.

The May 2003 VA examiner found the veteran to have lungs 
clear to auscultation bilaterally and no evidence of 
hyperinflation.  The examiner opined that the veteran had 
COPD secondary to long-term tobacco use and specified that 
the veteran's COPD was not related to service.

VA outpatient treatment records and private medical records 
indicate that he has been diagnosed with CAD and COPD; 
however, no records provide evidence of a medical nexus 
between either of the veteran's disorders and service.  

The Board finds that there is no medical evidence of record 
supportive of the veteran's claim for CAD or COPD.  The May 
2003 VA examiner found the veteran's CAD and COPD to not be 
related to service. Additionally, service medical records are 
negative for any complaints or treatments related to CAD or 
COPD and the first record of possible CAD or COPD is from 
1996, many years following his discharge from service and 
there is no medical evidence indicating that the veteran's 
disorders are related to service.    

The only other evidence provided as to the veteran's claims 
is his belief that his CAD and COPD developed due to his use 
of alcohol and cigarettes during service.  Although the 
veteran can provide testimony as to his own experiences and 
observations, the question of if the veteran's CAD or COPD 
can be attributed to any in-service experiences and injuries 
is a medical question, requiring a medical expert.  

The veteran is not competent to render such a medical 
opinion.  Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  
38 C.F.R. § 3.159.  The veteran does not have the requisite 
special medical knowledge necessary to give a medical 
opinion.  "Competent medical evidence" is evidence that is 
provided by a person qualified through education, training, 
or experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).

Additionally, service connection is generally denied to any 
disability that is a result of a veteran's willful misconduct 
or the abuse of drugs or alcohol. 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.301. An injury or disease incurred during 
active service shall not be deemed to have been incurred in 
the line of duty if such injury or disease was a result of 
the abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  38 C.F.R. § 3.301(d).  Alcohol abuse 
means the use of alcoholic beverages over time, or such 
excessive use at any one time, sufficient to cause disability 
to or death of the user.  Id.   Thus, even if the Board were 
to accept the veteran's arguments regarding his increased use 
of alcohol in service as the cause of his claimed disorder, 
which he supported with numerous statements and records of 
disciplinary problems from the National Personnel Records 
Center, service connection based on such abuse of alcohol 
would be prohibited.  

Furthermore, for claims received after June 9, 1998, a 
disability or death will not be considered service-connected 
on the basis that it resulted from injury or disease 
attributable to the veteran's use of tobacco products during 
service.  38 C.F.R. § 3.300(a).  The veteran's claim was 
received in December 2002.  Thus, service connection based on 
tobacco use would be prohibited.

Although the veteran's claims were not adjudicated by the RO 
under 38 C.F.R. §§ 3.300, 3.301, as requested by the Board, 
such claims are denied as a matter of law.  Therefore, no 
useful purpose would be gained by remanding this case for an 
adjudication under 38 C.F.R. § 3.300 and 3.301 when these 
claims would be denied as a matter of law.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA is not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A(a)(2) (West 
2002).  

In sum, there is no probative medical evidence of record 
finding that the veteran's current CAD or COPD warrant 
service connection.  Furthermore, the veteran's claims that 
his CAD and COPD developed due to his alcohol and tobacco 
abuse are prohibited for service connection purposes.  As the 
preponderance of the evidence of record is against the 
claims, the benefit of the doubt rule does not apply to 
either claim.  Gilbert v. Derwinski, 1 Vet.App. 49, 58 
(1991). The veteran's claims for service connection for CAD 
and COPD are denied. 



Cholesteatoma With Right Ear Hearing Loss

The evidence indicates that the veteran has right ear 
cholesteatoma, with right ear hearing loss, and the veteran 
is essentially claiming that his ear disorder developed due 
to his exposure to noises associated with weapons fire and 
military vehicles.  After considering the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the evidence is against the claim and the appeal 
will be denied.  

The presumption of soundness requires that veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such service. Only such conditions 
as are recorded in examination reports are to be considered 
as noted. See 38 C.F.R. § 3.304(b).  The veteran's service 
medical records indicate abnormal hearing upon entrance into 
service and included a report of a history of ear, nose, or 
throat trouble.  The presumption of soundness thus does not 
apply as noted.  The service medical records do not note any 
diagnoses of or complaints regarding the veteran's right ear. 
The veteran's December 1968 separation examination indicated 
hearing within normal limits bilaterally.

An August 1994 private medical record from Dr. T.T. indicates 
that the veteran was found to have cholesteatoma, the debris 
of which was removed.

A VA examination was provided to the veteran in May 2003.  
The veteran reported having surgery to his right ear as a 
child, but did not know the reason behind the surgery.  The 
examiner found the veteran's right ear to have a post-
surgical auricle, a stenotic external auditory canal, and to 
have a whitish drainage.  The veteran was diagnosed with 
cholesteatoma of the right ear, which the examiner opined to 
not be related to service.

A VA audiology examination was also provided to the veteran 
in May 2003.  The veteran reported hearing difficulties 
beginning in the 1970s due to cholesteatoma and daily 
otorrhea since the 1990s.  The veteran also reported past 
occupational noise exposure from working in a steel mill 
without any devices for hearing protection.  The veteran was 
found to have moderately severe conductive hearing loss that 
was less likely than not due to his service.  

Another VA audiology examination was provided to the veteran 
in April 2007.  The examiner noted that the veteran has a 
significant history of middle ear pathology and external ear 
surgery as a child.  The veteran was found to have primarily 
conductive hearing loss of the right ear.  The examiner found 
that due to the conductive nature of the hearing loss, the 
absence of significant noise exposure related hearing loss of 
a sensorineural variety, and the history of otitis media and 
other middle ear pathology, that the veteran's hearing loss 
was less likely than not related to service.

VA outpatient treatment records indicate that the veteran 
continues to receive treatment for a right ear disorder, but 
do not provide any evidence of a medical nexus between the 
veteran's ear disorder and service.

The Board finds that there is no medical evidence supportive 
of the veteran's claim that his right ear disorder is related 
to service, and multiple medical opinions against service 
connection.  Additionally, the veteran has been found to have 
a history of ear problems prior to service and the hearing 
loss associated with the veteran's disorder has specifically 
been found to be of a conductive nature, rather than 
sensorineural, and thus not warranting presumptive service 
connection.  38 C.F.R. § 3.309.

The only evidence provided in support of the veteran's claim 
is his belief that his right ear disorder is due to his noise 
exposure during service.  Although the veteran can provide 
testimony as to his own experiences and observations, the 
factual question of if the veteran's right ear disorder can 
be attributed to his in-service experiences and injuries is a 
medical question, requiring a medical expert. The Board does 
not dispute the veteran's belief that his hearing loss is 
connected to his time in service; however, the veteran's 
opinion cannot be used as the competent medical evidence 
necessary to support his claim. Espiritu, 2 Vet.App. at 495; 
38 C.F.R. § 3.159. 

There is no competent medical evidence of a nexus between the 
claimed disorder and military service and numerous medical 
opinions indicating that the disorder is not related to 
service. As the evidence of record is against the veteran's 
claim, the benefit of the doubt rule does not apply.  Gilbert 
supra.  The veteran's claim for service connection for 
cholesteatoma, with right ear hearing loss, is denied.


ORDER

Service connection for coronary artery disease is denied.

Service connection for chronic obstructive pulmonary disease 
is denied.

Service connection for cholesteatoma, with right ear hearing 
loss, is denied.




____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


